 

Exhibit 10.2

SELECT INCOME REIT

Restricted Share Agreement

This Restricted Share Agreement (this “Agreement”) is made as of «DATE»,
between «NAME» (the “Recipient”) and Select Income REIT (the “Company”).

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.Grant of Shares.  Subject to the terms and conditions hereinafter set forth
and the terms and conditions of the Select Income REIT 2012 Equity Compensation
Plan, as it may be amended from time to time (the “Plan”), the Company hereby
grants to the Recipient, effective as of the date of this Agreement, «SIR» of
its common shares of beneficial interest, par value $.01 per share (the “Common
Shares”).  The shares so granted are hereinafter referred to as the “Shares,”
which term shall also include any shares of the Company issued to the Recipient
by virtue of his or her ownership of the Shares, by share dividend, share split
or combination, recapitalization or otherwise.

2.Vesting; Repurchase of Shares.

(a)Subject to Sections 2(b) and 2(c) hereof, the Shares shall vest one-fifth of
the total number of Shares as of the date hereof and as to a further one-fifth
of such total number of Shares on each anniversary of the date hereof for the
next four calendar years.  Any Shares not vested as of any date are herein
referred to as “Unvested Shares.”

(b)Subject to Section 2(c) hereof, at the option of the Company, in the event
the Recipient ceases to render significant services, whether as an employee or
otherwise, to (i) the Company, (ii) the entity which is the manager or shared
services provider to the Company or an entity controlled by, under common
control with or controlling such entity (collectively, the “Manager”), or (iii)
an affiliate of the Company (which shall be deemed for such purpose to include
any other entity to which the Manager is the manager or shared services
provider), all or any portion of the Unvested Shares shall be forfeited by the
Recipient as of the date the Recipient ceases to render such services.  The
Company may exercise such option by delivering or mailing to the Recipient (or
his or her estate), at any time after the Recipient has ceased to render such
services, a written notice of exercise of such option.  Such notice shall
specify the number of Unvested Shares to be forfeited.

(c)Notwithstanding anything in this Agreement to the contrary, immediately upon
the occurrence of an Acceleration Event (as defined below), all of the Unvested
Shares shall vest and any forfeiture or other rights of the Company described in
Section 2(b) shall lapse in their entirety, and such vesting and lapse of
forfeiture or other Company rights shall also immediately apply to each other
Common Share previously granted to the Recipient which then remains subject to
comparable restrictions and rights.  For purposes of this Section 2(c), an
Acceleration Event shall be deemed to occur immediately upon the occurrence of
any of the following events: a Change in Control, a



--------------------------------------------------------------------------------

 



Termination Event (as each such term is defined in Exhibit A hereto) or the
death of the Recipient.

3.Legends.  Share certificates, if any, evidencing the Shares shall prominently
bear a legend in substantially the following terms:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.”

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
REPURCHASE RIGHTS AND FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED
GRANT OF SHARES OR AN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF
THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS WILL BE FURNISHED TO THE HOLDER OF THE SHARES COVERED BY
THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.”

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

Promptly following the request of the Recipient with respect to any Shares (or
any other Common Shares previously granted to the Recipient) which have become
vested, the Company shall take, at its sole cost and expense, all such actions
as may be required to permit the Recipient to resell such shares including,
without limitation, providing to the Company’s transfer agent certificates of
officers of the Company, and opinions of counsel and/or filing an appropriate
registration statement, and taking all such other actions as may be required to
remove the legends set forth above with respect to transfer and vesting
restrictions from the certificates evidencing such shares and, if applicable,
from the share books and records of the Company. 



--------------------------------------------------------------------------------

 



The Company shall reimburse the Recipient, promptly upon the receipt of a
request for payment, for all expenses (including legal expenses) reasonably
incurred by the Recipient in connection with the enforcement of the Recipient’s
rights under this paragraph. 

4.Tax Withholding.  To the extent required by law, the Company shall withhold or
cause to be withheld income and other taxes incurred by the Recipient by reason
of a grant of Shares, and the Recipient agrees that he or she shall upon the
request of the Company pay to the Company an amount sufficient to satisfy its
tax withholding obligations from time to time (including as Shares become
vested) as the Company may request.

5.Miscellaneous.

(a)Amendments.  Neither this Agreement nor any provision hereof may be changed
or modified except by an agreement in writing executed by the Recipient and the
Company; provided, however, that any change or modification that does not
adversely affect the rights hereunder of the Recipient, as they may exist
immediately prior to the effective date of such change or modification, may be
adopted by the Company without an agreement in writing executed by the
Recipient, and the Company shall give the Recipient written notice of such
change or modification reasonably promptly following the adoption of such change
or modification.

(b)Binding Effect of the Agreement.  This Agreement shall inure to the benefit
of, and be binding upon , the Company, the Recipient and their respective
estates, heirs, executors, transferees, successors, assigns and legal
representatives.

(c)Provisions Separable.  In the event that any of the terms of this Agreement
shall be or become or is declared to be illegal or unenforceable by any court or
other authority of competent jurisdiction, such terms shall be null and void and
shall be deemed deleted from this Agreement, and all the remaining terms of this
Agreement shall remain in full force and effect.

(d)Notices.  Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or by
facsimile or sent by registered certified mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:

To the Recipient:  To the Recipient’s address as set forth on the signature page
hereof.

To the Company:  Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, MA  02458

Attn: Secretary

(e)Construction.  The headings and subheadings of this Agreement have been
inserted for convenience only, and shall not affect the construction of the
provisions



--------------------------------------------------------------------------------

 



hereof.  All references to sections of this Agreement shall be deemed to refer
as well to all subsections which form a part of such section.

(f)Employment Agreement.  This Agreement shall not be construed as an agreement
by the Company, the Manager or any affiliate of the Company or the Manager to
employ the Recipient, nor is the Company, the Manager or any affiliate of the
Company or the Manager obligated to continue employing the Recipient by reason
of this Agreement or the grant of the Shares to the Recipient hereunder.

(g)Applicable Law.  This Agreement shall be construed and enforced in accordance
with the laws of The Commonwealth of Massachusetts.

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

Title:   

Treasurer and Chief Financial Officer

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

«NAME»

 

«ADDRESS»

 

«CITY»,  «ST» «ZIP»

 







--------------------------------------------------------------------------------

 



Exhibit A

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of either the then
outstanding common shares of beneficial interest of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)the following individuals cease for any reason to constitute a majority of
the number of Trustees then serving: individuals who, on the date of the
Agreement, constitute the Board and any new Trustee (other than a Trustee whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Trustees) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Trustees then in
office who either were Trustees on the date of the Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;

 

(c)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other entity, other than (i) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(d)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

A “Termination Event” shall occur if Reit Management & Research LLC (or any
entity controlled by, under common control with or controlling Reit Management &
Research LLC) ceases to be the manager or shared services provider to the
Company.  

 





--------------------------------------------------------------------------------

 



For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Agreement” shall mean the Restricted Share Agreement to which this Exhibit A is
attached.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.

 

“Trustee” is a member of the Board of Trustees of the Company.



--------------------------------------------------------------------------------